EXHIBIT 77C OPPENHEIMER GLOBAL MULTI-ALTERNATIVES FUND SPECIAL SHAREHOLDER MEETING (Unaudited) On March 4, 2015, a shareholder meeting of Oppenheimer Global Multi-Alternatives Fund (the “Fund”) was held at which proposals were approved as described in the Fund’s proxy statement dated January 9, 2015.The following is a report of the votes cast: Proposal 1:To approve an amended investment advisory agreement for the Fund. ForAgainstAbstain Proposal 2:To approve a new investment sub-sub-advisory agreement between OppenheimerFunds, Inc. and OFI SteelPath, Inc. ForAgainstAbstain Proposal 3:To approve a new investment sub-sub-advisory agreement between OppenheimerFunds, Inc. and Cornerstone Real Estate Advisers LLC. ForAgainstAbstain Proposal 4:To approve the implementation of a manager of managers arrangement with respect to the Fund. ForAgainstAbstain Proposal 5:To approve the election of each of Elizabeth Krentzman, Arthur P. Steinmetz, and Daniel Vandivort as Trustee for the Fund. Nominees For Withheld Elizabeth Krentzman 3,811,58224,422 Arthur P. Steinmetz3,782,007 53,997 Daniel Vandivort 3,810,961 25,043
